 SWIFT & COMPANY61the election, queried all of the 4 eligible employees as to their choicesin the coming election and stated that he was doing so on instructionsof the head manager in charge of all the stores.In its exception to this objection the Employer does not deny thefactual findings of the Regional Director but contends that, as theemployees allegedly were not required to answer the question and,in fact, did not answer the question, the questioning did not interferewith the employees' free choice in the election.We find no merit inthis contention.We find, in agreement with the Regional Director,that the questioning of the employees at the National City store as totheir choices in the Board election interfered with the employees'freedom of choice in the selection of a bargain representative, despitethe Employer's allegation that the employees were not required toanswer.We shall, therefore, order that the election be set aside andthat a new election be held.' In view of the foregoing we find itunnecessary to pass upon the validity of the Petitioner's objectionNo. 3.[The Board set aside the election held on July 19, 1956.][Text of Direction of Second Election omitted from publication.]MEMBER RODGERS, dissenting :I do not believe the interrogation here was such as to prevent a freechoice in the election.As I view the Employer's action, it was entirelydevoid of threat or promise of benefit and thus a legitimate expressionof his right of free speech.Therefore, I would sustain the electionand instruct the Regional Director to certify the results thereof.'SeeSoutheastern Motor TruckLeases, Inc.,112 NLRB 601;TheGallaher Drug Com-pany,115 NLRB 1379Swift & CompanyandUnited Packinghouse Workers of America,AFL-CIO,'PetitionerSwift &CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, Depart-ment Store,Package,Grocery, PaperHouse,Liquor and MeatDrivers,Helpersand Warehousemen,LocalNo. 955, AFL-CIO,2 Petitioner.Cases Nos. 17 RC-0345 and 17-RC-0356. Janu-ary 15,1957DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was held in these consolidated cases before1Herein called PackinghouseWorkers.2Herein called TeamstersLocal No. 955.117 NLRB No. 18. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDHarry Irwig, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations 3 involved claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act 44.Packinghouse Workers requests an election among the produc-tion and maintenance employees at the Employer's Kansas City,Kansas, meatpacking plant, including employees in the auto depart-ment.Teamsters Local No. 955 requests a separate unit of autodepartment employees, including truckdrivers, repairmen, and therouter.5Amalgamated does not object to severance of the unit re-quested by Teamsters Local No. 955, but the Employer and Packing-houseWorkers contend that only a unit of production and mainte-nance employees is appropriate.Brotherhood Local No. 12 agreeswith the Employer and Packinghouse Workers, but also contends, inthe alternative, that any severed unit should include truckdriversonly.The auto department employees have been included in the single-plant production and maintenance unit, represented by BrotherhoodLocal No. 12, for several years.There are approximately 80 em-ployees in this department,6 of whom 64 are classified as drivers, 15as repairmen, and 1 as a router.The department is supervised bya foreman in charge, and 2 subforemen, 1 of whom is responsible forthe repairmen only.8National Brotherhood of Packinghouse Workers, Local No 12, herein called Brother-hood Local No. 12, intervened on the basis of its recently expired contract covering theproduction and maintenance employees.Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, herein called Amalgamated,intervened on the basisof a showing of interest among the production and maintenance employees.* Packinghouse Workers filed a prior petition in Case No.17-RC-2303 for an electionin the production and maintenance unit, which was dismissed by the Regional Directorwithout prejudice on August 22, 1956,5 days before the petition in Case No.17-RC-2345was filed, because the Packinghouse Workers refused to consent to the election date setby the Regional Director.We find no merit in the contention of Brotherhood Local No. 12that the petition in Case No 17-RC-2356 should be dismissed because Teamsters LocalNo. 955, although served with notice,failed to intervene in Case No 17-RC-2303; or inthe contention of the Employer and Brotherhood Local No 12 that the petition in CaseNo. 17-RC-2345 should be dismissed on the ground that it was filed while the petition inCase No. 17-RC-2303 was still pending and therefore constitutes an abuse of the Board'sadministrative process.5In its brief filed with the Board after the close of the hearing, Teamsters Local No 955for the first time requested that truckdrivers and loaders at the Employer's distributionterminals at Wichita,Salina,Dodge City,and Liberal,Kansas, and Joplin and Springfield,Missouri, be included in its proposed separate unit.This request is denied because it raisesmatters not in issue at the hearing.6There are also two plant clerical employees in the auto department,whom the partiesagreed to exclude. SWIFT & COMPANY63The 64 drivers include regular over-the-road and intercity truck-drivers who spend 25 to 50 percent of their time actually driving, andthe remainder of their time loading and unloading their trucks; anddriver-learners or "spotters," who apparently spend all their time driv-ing trucks from the garage to the loading platforms, and who may,when they are qualified, become regular drivers.The router performsdispatching duties, designating destinations and routes for the drivers;he is qualified as a driver and receives the same pay, but rarely drivesthe Employer's vehicles.It is the Employer's policy to promoteproduction and maintenance employees to drivers, and toreassignolder and incompetent drivers to other departments.There is, how-ever, no interchange between employees regularly assigned to drivingand those regularly assigned to other duties.All drivers work ir-regular schedules.'The 15 employees in the auto department who are classified as re-pairmen work fixed schedules on trucks and other vehicles such ascarsand tractors.They are divided into three groups according totheir proficiency: (1) Overhaul and maintenance, (2) body repairand painting, and (3) servicing.Under the contract the auto department employees have both de-partment and plantwide seniority; they receive thesame insurance,hospital, pension, and vacation benefits as do the other employees.As the duties of these drivers, including the driver-learners, areconfined to driving and loading and unloading their trucks, we findthat they constitute a homogeneous, functionally distinct group of atype which the Board has traditionally recognized as having commoninterests,apart from those of other employes, and may, if they sodesire, constitute a separate unit.?However, as the repairmen do nodriving and are under different immediate supervision, and as therouter does little, if any, driving, we find that these two classificationsmay not appropriately be severed with the truckdrivers.aTeamsters Local No. 955, a union which traditionally representstruckdrivers, did not indicate whether it desires an election in a votinggroup limited to the truckdrivers.We shall therefore direct anelection among the drivers with leave to Teamsters Local No. 955 towithdraw its petition on notice to the Regional Director within 10 daysfrom the date of this Decision and Direction of Elections.We shall also direct an election among the remaining employees inthe existing production and maintenance unit, which is presumptivelyappropriate.7PannesvslleWorks,General Chemical Division,Allied Chemical and Dye Corporation,116 NLRB 1784We shall make no unit determination as to "serviceman" and "hostler,"designated in the petition,as the Employer does not employ such classifications.8United States Smelting,Refining and Mining Company,116 NLRB 661. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall direct elections in the following voting groupsof employees of the Employer at its Kansas City, Kansas, meat proc-essing and packing plant :(a)All truckdrivers in the auto department.(b)All production and maintenance employes, including repair-men and routers in the auto department, plant cafeteria employees, allemployees in the assembly packing cooler, hourly and weekly paiddockcheckers, hourly and weekly paid scalers, hourly paid storeroomemployees, fork-lift operators, and janitors; but excluding truck-drivers, weekly paid storeroom employees, office clerical employees,plant clerks, employees in the employees' store, research laboratoryemployees, brick masons, draftsmen, standards department employees,plant protection employees (policemen, bell pullers, firemen, watch-men, watchmen-dressing room attendants, and matrons), and super-visors asdefined in the Act.',If a majority of employees in voting group (a) select TeamstersLocal No. 955,10 that group will be taken to have indicated their desireto constitute a separate bargaining unit, which the Board, under thosecircumstances, finds to be appropriate for purposes of collective bar-gaining, andthe Regional Director conducting the elections is herebyinstructedto issue acertification of representatives to such union forsuch unit. In that event, if a majority of the employees in voting group(b) also electto be represented by a union, then the Regional Directoris instructedto issue acertification of representatives to such union fora separateunit of production and maintenance employees, which theBoard under such circumstances finds to be appropriate for purposesof collectivebargaining.However, if a majority of the employees in voting group (a) donot vote for Teamsters Local No. 955, such group will be appropriatelyincluded in the same unit with the employees in voting group (b) andThe parties agree on the composition of this group,except that Packinghouse Workersand Amalgamated contend the watchmen-dressing room attendants and the matrons shouldbe included in the production and maintenance group,while the Employer and Brother-hood Local No. 12 contend they are guards and should be excluded.These employees arelocated in the employee dressing rooms where they spend 50 to 75 percent of their timeenforcing dressing-room regulations prohibiting pilferage,horseplay,and disorder.Theyreport offenders or apprehend them and take them before the plant chief of police whois their immediate supervisor.The remainder of their time is spent in tidying up thedressing rooms and disposing of employee laundry.There is some interchange betweenthese employees and the watchmen,who the parties agree are guardsAs watchmen-dressing room attendants and matrons enforce against employees rules to protect prop-erty of the employer and the safety of persons on the employer's premises,we find, inaccordancewith theBoard'spolicy expressed inWalterboro Manufacturing Corporation,106 NLRB 1383,that these two classifications are guards as defined in Section 9 (b) (3)of the Act,and we exclude them from the production and maintenance group10Amalgamated stated it did not wish to be on the ballot for the election in the separateunit.In view of the Board's decision to pool the ballots under the circumstances describedbelow, we shall accord Amalgamated a place on the ballot in the election directed in thedrivers'voting group,with leave to withdraw on notice to the Regional Director within10 days from the date of this Decision. ATLANTIC MILLS SERVICING CORPORATION OF CLEVELAND, INC.65their votes will be pooled with those in voting group (b).11 The Re-gional Director conducting the elections is instructed to issue a certifi-cation of representatives to the union selected by a majority of theemployees in the pooled group, which the Board in such circumstancesfinds to be appropriate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]11If the votes are pooled, they are to be tallied by counting votes for Teamsters LocalNo 955 as valid votes cast, but neither for nor against any union seeking to representthe more comprehensive unit, all other votes are to be accorded their face value, whetherfor representation by a union seeking the comprehensive unit or for no unionAtlantic Mills Servicing Corporation of Cleveland,Inc., and itssubsidiariesAtlanticMillsMenswear of Cleveland,Inc.,At-lanticMills Fashions of Cleveland,Inc.,Atlantic Mills Chil-dren's Apparel of Cleveland,Inc., Atlantic Mills Accessories ofCleveland, Inc., and/or Virginia Dare Stores Corporation 1andRetail Clerks International Association,Local41,AFL-CIO,Petitioner.Case No. 8-IBC-2787. January 16,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edward A. Grupp, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.Virginia Dare Stores Corporation, a Delaware corporation withits principal place of business in New York City, New York, operatesself-service department stores in some five States under the trade nameof Atlantic Mills Shopping World.' Only the store located in Bedford,Ohio, is here involved.AtlanticMills Servicing Corporation ofCleveland, Inc., a wholly owned subsidiary of the Virginia Dare StoresCorporation, holds a lease on the premises in Bedford.Atlantic MillsMenswear of Cleveland, Inc., Atlantic Mills Fashions of Cleveland,Inc.,Atlantic Mills Children's Apparel of Cleveland, Inc., and At-lanticMills Accessories of Cleveland, Inc., affiliated subsidiaries ofthe Virginia Dare Stores Corporation, operate a ready-to-wear cloth-ing department at the Bedford store.The parties agree that all theabove-named entities constitute the Employer herein.1 The Employer's name appears as amendedat thehearing2In addition, Virginia Dare Stores Corporation operates 29 retail women's ready-to-wearstores underthe VirginiaDare namein approximately 10 States.The recorddoes notdisclose the value ofannual salesmade by theseestablishments.117 NLRB No. 19.423784-57-vol. 117-6